 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL RAY LLOYD,                                No. 2:18-cv-1867-MCE-EFB P
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    J. CLARK KELSO, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in an action brought
18   under 42 U.S.C. § 1983. By order filed February 14, 2019, the court found that service of the
19   complaint is appropriate for defendants Abdur-Rahman and Miranda. ECF No. 10. The court
20   informed plaintiff he could proceed against defendants Abdur-Rahman and Miranda or file an
21   amended complaint within 30 days that also states a claim against defendants Kelso, Spearman,
22   and Murray. Id. The time for amending has passed and plaintiff has elected to proceed only with
23   the claim against defendants Abdur-Rahman and Miranda. See ECF No. 14.
24          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s claims against
25   defendants Kelso, Spearman, and Murray be dismissed without prejudice.
26          These findings and recommendations are submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
28
                                                       1
 1   after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 4   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 5   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   Dated: March 28, 2019.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
